
	
		II
		111th CONGRESS
		2d Session
		S. 3531
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2010
			Mr. Sanders (for
			 himself, Mrs. Murray, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Dairy Production Stabilization Act of 1983
		  to establish a dairy market stabilization program.
	
	
		1.Short titleThis Act may be cited as the
			 Dairy Market Stabilization Act of
			 2010.
		2.Dairy Market
			 Stabilization ProgramThe
			 Dairy Production Stabilization Act of 1983 (7 U.S.C. 1421 note; title I of
			 Public Law 98–189) is amended by adding at the end the following:
			
				DDairy Market
				Stabilization Program
					141.DefinitionsIn this subtitle:
						(1)Allowable milk
				marketingThe term allowable milk marketing means
				the quantity of milk production that a dairy facility may produce during a
				quarter without incurring a market access fee, as determined under section
				143(a)(2).
						(2)Allowable milk
				marketing growth rateThe term allowable milk marketing
				growth rate means the allowable milk marketing growth rate established
				by the Secretary for the applicable quarter under section 143(a)(3).
						(3)Alternative
				market access feeThe term alternative market access
				fee means a fee described in section 143(a)(4) that is assessed on all
				milk produced in excess of the allowable milk marketings of a dairy
				facility.
						(4)Appeals
				CommitteeThe term Appeals Committee means the
				producer appeals committee established under section 142(c).
						(5)Dairy
				facilityThe term dairy facility means an operation
				on a property, or set of properties that are contiguous or separated only by a
				public right-of-way, that is directly related to raising cows or producing milk
				from cows for the purpose of making a profit or for a livelihood.
						(6)Market access
				fee dividendThe term market access fee dividend
				means the market access fees collected during an applicable quarter that are
				redistributed to dairy facilities with allowable milk marketings under section
				143(c).
						(7)Milk
				handlerThe term milk handler means a person that
				makes payments to a dairy facility for milk produced in the United States and
				purchased from the dairy facility for commercial use.
						(8)OrderThe
				term order means an order issued by the Secretary under section
				142(a).
						(9)Producer
							(A)In
				generalThe term
				producer means any person engaged in the production of bovine milk
				for commercial use.
							(B)InclusionsThe term producer includes any
				producer holding a license to produce milk.
							(10)Producer
				BoardThe term Producer Board means the Producer
				Board established under section 142(b).
						(11)ProgramThe
				term Program means the Dairy Market Stabilization Program
				established under section 142(a).
						(12)QuarterThe
				term quarter means each of the following 4 quarters of a
				calendar year:
							(A)January 1 through
				March 31.
							(B)April 1 through
				June 30.
							(C)July 1 through
				September 30.
							(D)October 1 through
				December 31.
							(13)RegionThe
				term region means each of the following:
							(A)Region 1, Northeast, consisting of the
				States of Connecticut, Delaware, Maine, Maryland, Massachusetts, New Hampshire,
				New Jersey, New York, Pennsylvania, Rhode Island, Vermont, and West
				Virginia.
							(B)Region 2, Southeast, consisting of the
				States of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana,
				Mississippi, Missouri, North Carolina, South Carolina, Tennessee, and
				Virginia.
							(C)Region 3, Midwest, consisting of the States
				of Illinois, Indiana, Iowa, Michigan, Minnesota, Nebraska, North Dakota, Ohio,
				South Dakota, and Wisconsin.
							(D)Region 4, South, consisting of the States
				of Kansas, New Mexico, Oklahoma, and Texas.
							(E)Region 5,
				Northwest, consisting of the States of Colorado, Idaho, Montana, Oregon, Utah,
				Washington, and Wyoming.
							(F)Region 6, West, consisting of the States of
				Arizona, California, and Nevada.
							(14)SecretaryThe
				term Secretary means the Secretary of Agriculture, acting in
				consultation with the Appeals Committee or Producer Board (as
				appropriate).
						(15)Standard market
				access feeThe term standard market access fee means
				a fee assessed under section 143(b) on all milk produced by a dairy
				facility.
						142.Establishment
						(a)Issuance of
				orders
							(1)Proposed
				orderNot later than 60 days
				after the date of enactment of this subtitle, the Secretary shall publish in
				the Federal Register a proposed order to establish a program to be known as the
				Dairy Market Stabilization Program that shall apply to all dairy
				facilities within the contiguous United States that produce milk for sale
				commercially.
							(2)Final
				orderAfter providing notice and opportunity for public comment
				on the proposed order under paragraph (1), but not later than 90 days after
				publication of the proposed order, the Secretary shall issue an order to
				establish the Program.
							(3)Referendum on
				continuation of program
								(A)In
				generalNot later than 3 years after the date of enactment of
				this subtitle, the Secretary shall conduct a referendum among dairy producers
				who, during a representative period (as determined by the Secretary), have been
				engaged in the production of milk for commercial use, for the purpose of
				ascertaining whether the Program then in effect shall be continued.
								(B)Voting
				procedureThe Secretary shall conduct the following 2 rounds of
				voting in the referendum:
									(i)First
				round
										(I)In
				generalIn the first round of voting, each dairy producer shall
				be entitled to cast the vote of the dairy producer.
										(II)ProhibitionA
				cooperative association of dairy producers may not vote on behalf of the
				members of the association.
										(ii)Second
				round
										(I)In
				generalIn the second round of voting, a cooperative association
				of dairy producers may vote on behalf of those of the members of the
				association who did not vote in the first round.
										(II)ProhibitionA
				cooperative association of dairy producers may not vote on behalf of the
				members of the association who voted in the first round.
										(C)DeterminationThe
				Program shall be continued after the date of the referendum only if the
				Secretary determines that the Program has been approved by not less than a
				majority of the eligible dairy producers voting in the referendum.
								(D)TerminationIf
				continuation of the Program is not approved by a majority of the eligible dairy
				producers voting in the referendum, the Secretary shall—
									(i)terminate the
				collection of fees under the Program not later than 180 days after the
				Secretary determines that termination is favored by a majority of the eligible
				producers voting in the referendum; and
									(ii)terminate the
				Program in an orderly manner as soon as practicable after that
				determination.
									(b)Producer
				Board
							(1)In
				generalThe order shall provide for the establishment of a board
				of directors to be known as the Producer Board to advise the
				Secretary on administration of the Program.
							(2)CompositionThe
				Producer Board shall be composed of 15 members, of whom—
								(A)12 shall be
				producers, of whom—
									(i)6 producers shall be elected under
				paragraph (3)(A) based on region, with 1 member from each of the 6
				dairy-producing regions in the United States; and
									(ii)6 producers shall be elected under
				paragraph (3)(B) based on the geographical distribution of milk production
				volume throughout the United States;
									(B)1 shall represent
				dairy consumers;
								(C)1 shall represent
				fluid milk bottlers; and
								(D)1 shall represent
				dairy product processors.
								(3)Election
								(A)Regional
				representation
									(i)In
				generalThe Secretary shall hold an election of dairy producers
				in each region to select the members of the Producer Board described in
				paragraph (2)(A)(i).
									(ii)VotingEach
				dairy producer shall have 1 vote per region in which the dairy producer has a
				dairy.
									(iii)First
				round
										(I)In
				generalIn the first round of voting, each dairy producer shall
				be entitled to cast the vote of the dairy producer.
										(II)ProhibitionA
				cooperative association of dairy producers may not vote on behalf of the
				members of the association.
										(iv)Second
				round
										(I)In
				generalIn the second round of voting, a cooperative association
				of dairy producers may vote on behalf of those of the members of the
				association who did not vote in the first round.
										(II)ProhibitionA
				cooperative association of dairy producers may not vote on behalf of the
				members of the association who voted in the first round.
										(B)Geographical
				distribution of milk production volume
									(i)In
				generalThe Secretary shall determine which of the 6
				dairy-producing regions in the United States shall hold an election of dairy
				producers to select the members of the Producer Board described in paragraph
				(2)(A)(ii), based on the milk production volume of each region.
									(ii)VotingEach
				dairy producer in a region selected under clause (i) shall have 1 vote per
				selected region in which the dairy producer has a dairy.
									(iii)Voting
				procedureEach region selected under clause (i) shall conduct 2
				rounds of voting under similar procedures to the procedures described in
				subparagraph (A)(iii).
									(4)Advisor
								(A)In
				generalThe Secretary shall appoint a dairy economist to advise
				the Producer Board.
								(B)Nonvoting
				memberThe individual appointed under subparagraph (A) shall be a
				nonvoting member of the Producer Board.
								(c)Producer Appeals
				CommitteeThe order shall require the Producer Board to establish
				a committee to be known as the Producer Appeals Committee to
				advise the Secretary on appeals of decisions made during the first year of
				operation of the Program.
						143.Operation of
				the Program
						(a)Establishment
				of rates, fees, dividends, and initial allowable milk marketings
							(1)In
				generalThe order shall provide for the establishment of rates
				and fees and the payment of dividends in accordance with this section.
							(2)Allowable milk
				marketings
								(A)In
				generalAt least 30 days before the first day of each quarter,
				the Secretary shall—
									(i)establish the
				quantity of allowable milk marketings for each dairy facility; and
									(ii)notify each
				dairy facility of the quantity.
									(B)Establishment
				of allowable milk marketings during the first year of the program
									(i)Dairy
				facilities that began marketing milk prior to 2007In the case of
				a dairy facility that marketed milk during the period beginning on January 1,
				2007, and ending on the date of enactment of this subtitle, the allowable milk
				marketings for the dairy facility during the first year of operation of the
				Program shall be, at the option of the dairy facility—
										(I)the average of
				the milk marketings for the corresponding quarters of 2007, 2008, and 2009, as
				adjusted to reflect the allowable milk marketing growth rate; or
										(II)the milk
				marketings for the corresponding quarter of 2009.
										(ii)Other dairy
				producersIn the case of a dairy facility that did not market
				milk during each of the calendar years 2007, 2008, and 2009, but that is
				marketing milk as of the date of enactment of this Act, the initial
				establishment of allowable milk marketings shall be—
										(I)established by
				the Secretary in an amount determined by the Secretary to be appropriate;
				and
										(II)subject to
				review by the Appeals Committee.
										(C)Establishment
				of allowable milk marketings in subsequent yearsExcept as
				otherwise provided in this subsection, the quantity of allowable milk
				marketings for a dairy facility under this subtitle shall be equal to the
				quantity of milk commercially produced by the dairy facility during the
				corresponding quarter during the previous calendar year, as adjusted to reflect
				the allowable milk marketing growth rate.
								(D)AppealA
				dairy producer may appeal to the Secretary the quantity of allowable milk
				marketings established for the dairy producer.
								(E)Transfers of
				allowable milk marketingsThe 1 or more owners of the
				milk-producing cows at a dairy facility may transfer, in full, the allowable
				milk marketings associated with the dairy facility to—
									(i)an individual or
				entity that purchases the dairy facility; or
									(ii)another dairy
				facility under the same ownership.
									(F)Leap-year
				adjustment
									(i)In
				generalDuring a calendar year that consists of 366 days,
				1/90th of the allowable milk marketings for the first
				quarter shall be added to the allowable milk marketings of each dairy
				facility.
									(ii)Subsequent
				yearFollowing a year described in subparagraph (A),
				1/91st of the allowable milk marketings shall be
				subtracted from the allowable milk marketings of each dairy facility during the
				preceding year.
									(3)Allowable milk
				marketing growth rate
								(A)Establishment of
				allowable milk marketing growth rateAt least 30 days before the first day of
				each quarter, the Secretary, after considering any recommendations made by the
				Producer Board, shall establish the allowable milk marketing growth rate for
				the upcoming quarter based on the following table:
									
										
											
												Milk-Feed
						RatioAllowable milk marketing growth rate (in
						percent)
												
												Milk-Feed Ratio greater than/equal
						to 2.00  3.00
												
												Milk-Feed Ratio 1.75–1.99
						 0.00
												
												Milk-Feed Ratio less than/equal to
						1.74 −3.00.
												
											
										
									
								(B)Milk feed
				ratioFor purposes of this
				paragraph and paragraph (4), the Secretary shall calculate a milk-feed ratio
				for a month using the same procedures used to calculate the milk-feed ratio on
				page 64 of the Agricultural Prices report dated January 29, 2010, of the
				National Agricultural Statistics Service of the Department of Agriculture
				(including the data and factors noted in footnote 4).
								(C)Quarterly
				announcement of the allowable milk marketing growth rateFor the
				purpose of announcing the quarterly allowable milk marketing growth rate, the
				Secretary shall use the simple average of the 3 most recently available monthly
				figures for the milk-feed ratio.
								(4)Standard and
				alternative market access fees
								(A)Standard market
				access fee
									(i)In
				generalAt least 30 days before the first day of each quarter,
				the Secretary shall establish the standard market access fee to be assessed on
				all commercial milk production of a dairy facility for that quarter.
									(ii)RequirementThe
				standard market access fee shall be based on the number of hundredweights of
				raw milk produced for commercial use, as determined by the Secretary.
									(iii)Calculation of
				standard market access feeThe standard market access fee shall be
				determined using the following table:
										
											
												
													Milk-Feed
						RatioMarket Access Fee
													
													Milk-Feed Ratio greater than/equal
						to 3.00 $0.03
													
													Milk-Feed Ratio 2.50–2.99
						$0.13
													
													Milk-Feed Ratio 2.00–2.49
						$0.25
													
													Milk-Feed Ratio less than/equal to
						1.99 $0.50.
													
												
											
										
									(iv)Quarterly
				announcement of the market access feeFor the purpose of announcing the quarterly
				standard market access fee, the Secretary shall use the simple average of the 3
				most recently available monthly figures for the milk-feed ratio.
									(B)Alternative
				access feeThe amount of the alternative market access fee to be
				assessed on all commercial milk production of a dairy facility that exceeds the
				allowable milk marketings of the dairy facility for a quarter shall be equal to
				the product obtained by multiplying—
									(i)5; by
									(ii)the standard
				market access fee amount per hundredweight of milk.
									(5)Revisions
								(A)In
				generalThe Secretary may
				make revisions to the calculations of the market access fee and allowable milk
				marketing growth rate, but only if at least 2/3 of the
				members of the Producer Board support the revisions.
								(B)ConsiderationsFor any revisions, the Secretary shall
				consider—
									(i)the economic
				conditions of the dairy industry in the United States;
									(ii)the economic
				conditions of the world dairy market;
									(iii)the commercial
				disappearance of fluid and manufactured milk products;
									(iv)the domestic
				on-farm cost of producing raw milk, including—
										(I)the cost of
				feed;
										(II)the cost of
				labor, including the reasonable value of the labor and management of the dairy
				producer;
										(III)machinery
				expenses;
										(IV)interest
				expenses; and
										(V)other cash
				expenses, including the cost of hauling, veterinary services and medicine,
				bedding and litter, marketing, custom services and supplies, fuel, lubrication,
				electricity, machinery and building repairs, labor, association fees, and
				assessments;
										(v)(I)the domestic mailbox
				milk price paid to dairy farmers in the United States; and
										(II)the margin between that milk price and
				the domestic on-farm cost of producing milk referred to in subsection
				(iv);
										(vi)other economic
				forces affecting dairy producers;
									(vii)probable trends
				in production and consumption of milk and milk products;
									(viii)the level of
				dairy farm prices in relation to production costs;
									(ix)the financial
				condition of dairy producers;
									(x)the costs and
				charges for producing, hauling, handling, processing, distributing, selling,
				and conducting all other services performed with respect to milk and milk
				products;
									(xi)the international
				value of manufactured dairy products;
									(xii)the current
				United States import/export balance in dairy products;
									(xiii)any foreseen
				purchases by the Federal Government for nutrition programs; and
									(xiv)any other
				economic indicator that the Secretary determines to be appropriate.
									(b)Collection of
				market access fees
							(1)In
				generalDuring any quarter, a dairy facility that produces and
				markets milk in a quantity that is greater than the allowable milk marketings
				of the dairy facility for that quarter shall be assessed the standard market
				access fee in the following quarter unless, not later than 7 days after the end
				of the quarter, the dairy facility notifies in writing the appropriate local
				office of the Farm Services Agency of the intent of the dairy facility to pay
				the alternative market access fee in lieu of the standard market access
				fee.
							(2)NoticeNot
				later than 25 days after the end of a quarter during which a dairy facility
				exceeded the allowable milk marketings of the dairy facility, the Secretary
				shall send to the dairy facility and to each of the milk handlers of the dairy
				facility a notice that describes the market access fee to be assessed against
				the dairy facility during the following quarter.
							(3)Milk
				handlers
								(A)In
				generalEach milk handler of a dairy facility notified under
				paragraph (2) shall—
									(i)during the quarter
				for which the milk handler receives the notice, collect an assessment per
				hundredweight of milk from the dairy facility in the amount of the market
				access fee described in the notice; and
									(ii)deposit the
				assessment amounts into the protected account described in subsection
				(d).
									(B)Alternative
				market access feeIf a dairy facility notifies the appropriate
				local office of the Farm Services Agency under paragraph (1) of an intent to
				pay the alternative market access fee, the amount of the assessment described
				in the notice under paragraph (2) shall be—
									(i)deducted from the
				revenues of the dairy facility in 3 equal monthly installments; and
									(ii)deposited into
				the protected account described in subsection (d).
									(4)Subsequent
				overagesIf a dairy facility exceeds the allowable milk
				marketings of the dairy facility in a quarter and any of the 4 subsequent
				quarters, the dairy facility shall be assessed a market access fee in an amount
				that is equal to the lesser of—
								(A)the market access
				fee announced after the first quarter in which the dairy facility exceeded the
				allowable milk marketings; or
								(B)the market access fee announced for the 4
				quarters in which the dairy facility subsequently exceeds the allowable milk
				marketings of the dairy facility.
								(5)ResponsibilityThe
				milk handler for the 1 or more owners of the milk-producing cows at a dairy
				facility that receives a notice under paragraph (2) shall give notice to the
				owners that the market access fees shall be—
								(A)deducted from the
				proceeds of the dairy facility; and
								(B)submitted to the
				local office of the Farm Services Agency with which the owners have
				registered.
								(c)Payment of
				market access fee dividends
							(1)In
				generalDuring any quarter, a dairy facility that produces and
				markets a quantity of milk that is less than or equal to the allowable milk
				marketings of the dairy facility for that quarter shall be entitled to receive
				a market access fee dividend in an amount based on the ratio that—
								(A)each hundredweight
				of allowable milk marketings produced during that quarter at the dairy
				facility; bears to
								(B)total hundredweights produced by all
				facilities that did not exceed the applicable allowable milk marketings during
				that quarter.
								(2)Total
				amountThe total amount of
				market access fee dividends available during a quarter shall be equal to the
				cumulative market access fees collected under this subtitle for a
				quarter.
							(3)Distribution
								(A)In
				generalThe market access fee dividends for a quarter shall be
				distributed to each qualifying dairy facility not later than 30 days after the
				last day of the following quarter.
								(B)EligibilityThe
				1 or more owners of the milk-producing cows at a dairy facility described in
				paragraph (1) shall be eligible to receive any market access fee dividends paid
				to the dairy facility under this subsection.
								(C)PaymentPayment
				of market access fee dividends shall be by check or direct deposit.
								(d)AdministrationAmounts
				collected by milk handlers under subsection (b) shall be deposited into a
				protected account established by the Secretary from which amounts may not be
				withdrawn other than for distribution as market access fee
				dividends.
						.
		
